                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                               NO .: 7 : 16 - CV-340-H


 PRESTON DWIGHT DAVIS,

            Plaintiff ,


            v.


 STEPHANIE LEWIS ,
 individually and in her
 offic ial capac it y as the
 Director of Brunswick
 County 's Operation Services
                                                                 ORDER
 Department , BRYAN HOLLIS ,
 individually and in his
 official capacity as the
 plaintiff ' s direct
 supervisor, ANN HARDY ,
 individually and in her
 official capac ity as County
 Manager for Brunswick
 County, North Carolina , and
 BRUNSWICK COUNTY , NORTH
 CAROLINA ,

           Defendants .



           This matter is before the court on defendants '                  motion   for

surrunary judgment ,      [DE #64).      Plaintiff has responded ,           [DE #87).

Plaintiff has also filed a motion to exclude expert witness,                         [DE

# 8 6] ,    to which defendants       have   responded ,   [DE    #8 8] .    Plaintiff

additionally fi l ed a response to defendants ' Statement o f Material
Facts ,    [DE # 8 9] ,   t o which defendants responded with a moti o n t o

strike ,    [DE #90] .     This    matter       is     ripe   for adj u dication.

                                  PROCEDURAL HISTORY

     Plaintiff fi l ed the complaint in this matter on September 3 0 ,

2 016 ,    a ll eging violations o f his constitutional rights as well

as v iolati o ns of state law surrounding his being selected f o r

drug t esting , being as ked t o resign in li eu o f being terminated ,

and h i s failure to be re-hired.                    By order filed March 2 6 , 20 1 8 ,

this      court granted in part and denied in part defendants ' motion

to     dismiss ,    l eav ing     the      f o llowing    cla i ms        by    plaintiff       f or

adjudi c ati o n by the court :

     1 ) Sec ti o n  1983         Cl aim     for       vio l ation         of        th e   Fourth
         Amendment ;

     2) Secti o n 198 3     Claim  for  violat i on of     the                          Fo urteenth
        Amendment Due       Process Clause f o r Depri v ation                         o f Libert y
        Interest;

     3) Secti o n 198 3 Claim for   violation                        of        the      Fo u rteenth
        Amendment Equal Protection Clause ;

     4 ) No rth Carolina Invasi o n of Pri v acy Cl aim ;

     5 ) North Carolina Neg li gent             Training and Superv ision Claim
         Against Defendant Hardy ,              in her individual and offi c ial
         capa c ities ; and

     6) Wrongful Discharge 1 Claim .


1 As noted in this court ' s order on t he motio n to dismiss ,     the court notes
pla i nt i ff ' s claim of wrongful discharge is fa r fr om a model of c la ri t y , not
being set out as a separate section o f the complaint but rather seemingly
inters p ersed thro ugh var i ous paragrap hs . The co u rt has broadly construed
the complaint as a whole i n i ts analysis . Defendants move for summary judgment
as to plaintiff ' s wrongful discharge claim a s well , re f erring to it as
" latent ."      [DE #66 at l ] .


                                               2
                Defendants now move for summary j udgment as to al l                                claims .

[DE #64 at 1].

                                      STATEMENT OF THE FACTS


                Plaintiff ,    an    Af rican - American         male,      began        working         for

    defendant Brunswick County , North Carolina ("the County " ) in the

    Operation Services Department                     ("OSD")      as an Equipment Operator

    II in 198 8 .         [DE #1 <JI29] .      A Commercia l Driver ' s License ("COL")

    was a requirement of the p o sition of Equipment Operator II , and

    plaintiff held such a license. 2                       [DE #68 at 22 ,           32] .     In 1992 ,

    plaintiff was convicted of Driving While Impaired ( "DWI").                                    He l o st

    his COL license for a year and was terminated by the County.                               Id . at 19-

    20 , 23 .     After working for several private canpanies , plaintiff was rehired by

    the County in 2000.        Id . at 22-23.


                On January 10,        201 1,    plaintiff was charged with                     a    second

    DWI , but was ultimately not convicted.                     As a result of the charge ,

    he lost his COL license , at least temporarily . The County chose

    not to terminate plaintiff , but rather demoted him to a position

    that        did    not    require     a     COL    license,        namely        a    Maintenance

    Assistant         I   which involved a        sa l ary cut of $3 , 500 . 00 .                  [DE   #1

    <JI40 l .      Plaintiff        addit i onally        was   referred       to        the   County ' s

    employee          assistance      program     and      agreed      to    periodic          drug      and




2    Pl aintif f fi r st ob tained h is CDL i n 1 988 .         [D E # 68 at 22 ].

                                                      3
alcohol testing for the next 12 months .                              [DE #68 at 35] .


        After rei n stateme n t              of his COL lice n se ,           plaintiff applied

for an open Equ i pment Operator I I posit i o n [DE #68 at 38] .                                   After

interviewing with defendant Bryan Hollis , plaintiff was re - hired

as an Equipment Operator II in approximately 2012 .                                         [DE #68 at

38 - 39] .        During       his    employment          with      t he    County ,       plaintiff ' s

supervisors consistent l y rated h is job performance as "meets or

exceeds standards ."                 [DE #1 at      ~ 15] .    In fact , plaintiff received

a 2 % merit - based pay raise approximate l y                              two weeks before his

termination .          Id .    ~~15 ,   32 .


         On       July   21 ,     20 1 4 ,     plai nt iff     was     t ested       for    drug      use .

Plaintiff admitted in h is deposition that as a COL holder in 2014

he was subject to random drug testing by the County .                                       [DE #68 at

39 - 43] .          After       plaintiff ' s        sample         tested      positive        for       a

control l ed        substance ,         plaintiff         was       given      t he        opt i on     to

resign rather than be termi n ated for cause .                                             Plaintiff

chose        to     resign       on     August          15 ,   2014 .          [DE     #68     at     72 ,

80l .


        Following plaintiff ' s                resignation in lieu of termination ,

plaintiff applied for the                      position        of     Equipme n t      Operator          II

with the County , a position requ iring a COL ,                              and was denied             at

least        four      separate          times .         P l a i n t i f f             a l l e g e s

defendants          Hol l is    and     Lewis ,     with defendant Hardy ' s approval ,

                                                    4
 selected all white males to fill all four                       of    the    open    Equipment

Operator       II     positions,          who   were     objectively less qualified

 than plaintiff.           [DE #1     ~~32 ,    35 , and 39 ].


         On October 9 , 2014 , plaintiff met with Defe n dant Hardy , the

 County Manager , to discuss his not being rehired and their alleged

 discriminatory        employment          practices .              Id .     ~41.         However ,

 plaintiff      c 1 a i ms       he was qualified to be                     rehired and that

 Defendant Hardy        failed       to    investigate         or     take    any    corrective

measures in response to plaintiff's raising his concerns to her .

                                    COURT'S DISCUSSION


    I.      Plaintiff's Motion to Strike Expert Testimony,                            [DE #86]


         Plaintiff h as moved to str ike expert testimony of proposed

expert Reginald R. Hines.                 It is unclear whether plaintiff seeks

to strike the entire report or simply limit the testimony of the

expert .    However , as the court did not re l y on any l egal conclusions

within the expert report in reaching its conclusion on the motion

for summary judgment , the motion to strike is DENIED AS MOOT.



    II .    Defendants' Motion to Strike Plaintiff's                                Response      to
            Statement of Material Facts, [DE #90]

      Defendants       have     moved      to       strike     plaintiff ' s        response      to

defendants '        statement       of     material          facts,        arguing        plaintiff

responded      outs i de      the     permissible            time      frame        and    without


                                                5
requesting permi ssion .          [ DE # 90 ] .     Whi l e plaintiff technically

responded      outs i de   the    permissible         window ,     the     court        notes

plaint i ff did file a motion for extension of time on October 12 ,

2018 ,    to "serve and fi l e a        response to defendants '            motion       [for

summary judgmen t]."       [DE #85] .       Thi s extens i on req u est was granted

due to two major storms that impacted eastern North Carolina in

September and Oc t ober 2018 ,          on the bas is of " excusable neglect"

pursuant to Fed . R. Civ .         P.   6(b) (1) (B).        [DE #94] .     Plaintiff ' s

response ,    [DE #87] ,   fi l ed October 12 ,         2018 ,    was deemed timely .

Plaintiff ' s res p onse to the statement of material facts                       [DE #89]

was filed just three days later on October 15 , 2018 .                    As a response

to statement of material facts is expec t ed to be filed with the

response to the motion for summary judgment , the court construes

this document to be impl i citly included in plaint i ff's October 12 ,

2018     extension    request .         Thus ,    plaintiff ' s     response       to     the

statement     of   material      facts ,    [DE    #8 9 ],   is   deemed    ti mely       and

defendants ' mot i on to str i ke ,        [D E #90] , is DENIED .


    III. Standard of Review on Motion for Summary Judgment


         Summary judgment is appropriate pursuant to Rule 56 of the

Federal Rules o f Civil Pr ocedure when no genuine issue of material

fact     exists and the moving party is               entitled to         judgment as a

matter of law .      Anderson v . Libe rt y Lobby , Inc ., 477 U. S . 242 , 247

( 1986) .    The   party seeking         summary     judgment     bears     the    initial


                                             6
burden of demonstrating t he absence of a genuine issue of material

fact .        Celotex Corp . v . Catrett , 477 U. S. 317 , 325 (1986).

         Once the moving pa r ty has met its b u rden , the non - moving party

may      not    rest    on    the     al l egations          or    denials       in    its       pleading ,

Anderson ,       477 U. S. at 248 , but " must come forward with ' specific

facts         showing     that       there     is       a    genuine         issue      for       trial .'"

Matsushita Elec . Indus . Co ., Ltd . v . Ze ni th Radio Corp ., 475 U.S.

574 , 587 (1986)          (quoting Fed . R . Civ . P . 56 (e)) .                    Summary judgment

is not a vehicle for the court to resolve disputed factual issues .

Faircloth v . United States , 837 F. Supp. 123 , 125 (E . D. N.C . 1993) .

Instead , a trial court reviewing a claim at the summary judgment

stage should de t ermine wh ether a genuine issue exists for trial .

Anderson ,       477 U. S . at 249           (citing First Nat ' l                 Bank of Ariz . V.

Cities Serv . Co ., 391 U. S . 253 , 288-91                         (1968)) .

         In    making        this     determination ,             the      court      must       view      the

inferences         drawn      from     the    underlying            facts     in      the    light        most

favorable to the non - moving party .                       United States v . Diebo l d , Inc .,

369 U. S . 654 , 655 (1962)                (per curiam) .           Only disputes between the

parties        over     facts       that   might    affect          the     outcome         of    the     case

proper l y preclude the entry of summary judgment .                                    Anderson ,          477

U. S .    at    248.      Accord i ngly ,       the         court     must      examine          " both    the

materiality and the genuineness of the alleged fact                                           issues "      in

ruling on this motion .                    Faircloth ,        837     F.   Supp .     at 125        (citing

Ross     v.    Commc ' ns     Satel l ite Corp .,            759     F . 2d 355 ,      364       (4th Cir .

                                                    7
1985)) .        Furthermore , a mere scintilla of evidence supporting the

case is not enough .                   Anderson , 477 U.S. at 252 .

        The     court         notes     in     this         case        plaintiff         f i led   a    verified

complaint .              "[ A]    verified          complaint             is     the   equivalent             of    an

opposing        affidavit              for     summary            judgment          purposes ,          when       the

allegations contained therein a r e based on personal knowledge. "

Williams v .         Griffin ,          952 F.2d 820 ,                 823     (4th Cir .      1991)         (citing

Davis      v.    Zahradnick ,            600       F . 2d       458 ,     459-60       (4th     Cir .        1979)) .

" Therefore , a verified complaint that alleges facts that are made

on belief           or    information and belief                         is      insufficient           to    oppose

summary judgment. "                Walker v . Tyler Cty . Comm ' n ,                          11 Fed. App ' x .

270 ,   274     (4th Cir.          June 4 ,         2001)          (unpublished)            (citing Fed .           R.

Civ . P . 56(e) ; Causey v . Balog , 162 F . 3d 795 , 803 n . 4 (4th Cir .

19 98) ;    1 OB     Charles       Allen           Wright         et     a l.,    Federal       Practice           and

Procedure       §    2738 at 350-56 (1998)) .

        A. § 1983 Claim for Violation of Fourth Amendment


           Plaintiff claims his Fourth Amendment right to be free from

 unreasonable             searches           and    seiz u res          was      violated       when         he    was

 subjected           to       a   warrantless                search ,            absent      individualized

 suspicion , in the form of a urine drug test in alleged violation

of 42 U. S . C .          §   1983 .     Section 1983 " ' is not itself a source of

 substantive rights , but merely provides ' a method for vindicating

 federal rights elsewhere conferred. '"                                  Graham v . Connor, 490 U. S .

 386 , 393-94 (1989)               (quoting Baker v . McCollan , 443 U. S. 137 , 144

                                                            8
 n . 3 (1979)) .


       The Fourth Amendme n t provides :


        [t]he right of the people to be secure in their persons ,
        h ouses , p apers , and  effects ,  against
        unreasonable searc h es and seizures ,    sha ll not be
        violated , and no [w]arrants shall issue , but upon
        probable cause , supported by [o] a t h or affirmation ,
        and particularly describing the p l ace to be searched ,
        and the persons or things to be seized .

U. S. Const . amend . IV .

       A urine drug test is a search.                  Ski nn er   v.    Ry .    Labor   Execs .

Ass ' n , 489 U. S . 602 , 617 (1989) .      While generally , a search must be

supported by       a   warrant   issued      upon         probable      cause ,    " neither    a

warrant     nor    p r obable    cause ,         n or ,     i ndeed ,    a ny     meas u re    of

individualized         suspicion ,   is      an           indispensable         component      of

reasonableness in every circumstance ."                     Nat ' l Treasury Emps . Union

v . Von Raab , 489 U. S . 656 , 665 (1989)                (in t ernal citations omitted) .

As the Supreme Court found in Von Raab , " [b]ecause the [employer]

does not make a discretionary determination to search based on a

judgme n t that certain co n ditions are present , there are s imp l y ' no

special facts for a neutral magistrate to evaluate .'"                             Id . at 667
                       ,
(citing South Da kota v . Opperman , 428 U. S . 364 , 383 (1976)                      (Powell ,

J .,   concurri n g)) .     "T h erefore ,        in      the   context     of    sa f ety    and

administrative regulations , a search unsupported by probable cause

may be reasonable ' when " special n eeds , beyond the normal need for

law enforcement , make t h e warrant and p r obable - ca u se requirement


                                             9
impracticable. "'"                 Bd .    of Educ .       of Indep .         Sch .    Dist .     No.    92 of

Pottawatomie Cty .                v.      Earls ,   536    U. S .     822 ,    829     (2002)          (quoting

Griffin v . Wisconsin ,                   483 U. S . 868 ,      873     (1987))        (citing Vernonia

Sch . Dist .         47J v . Acton ,          515 U. S .     646 ,     653     (1995) ;       Skinner ,      489

U. S.     at    619)) .          Whether a search is reasonab l e u nder the Fourth

Amendment            is    determined         by    ba l ancing         the        " intrusion          on   the

individual ' s Fourth Amendment interests against                                     its promotion of

legitimate           governmental            i nteres t s ."         S kinn er ,      489     U. S .    at   619

(quoting Delaware v .                  Prouse ,     440     U. S .    648 ,    654     (1979) ;        United

States v .            Martinez - Fuerte , 428 U. S . 543 , 554                     (1976)) .

          Plaintiff was selected for testing as mandated by the Omnibus

Transportation Employee Testing Act of 1991                                    (" OTETA" ) ,      49 U.S . C.

§    31306 et seq , which provides , in relevant part ,

          In the interest of commercial motor vehicle safety, the
          Secretary of Transportation shall prescribe regulations
          that estab l ish a program requiring motor carriers to
          conduct pre - employme n t , reasonable s u spicion , random ,
          and p o st-accident testing of operators of commercial
          motor vehic l es for the use of a controlled s ub stance in
          v i olation  of   law  or    a   United States     Government
          regulation .


49 U. S . C .    §    31306(b) (1) (A) .

           Defendant Brunswick County is an " employer "                                    under OTETA .

    See   49    U. S . C.    §    3130 1 (8)        (defining         " empl o yer "     as     "a      person

    (including the United States Government , a State , or a po l itical

    subdivis i on of a State)                that ow n s or leases a commercial motor

    vehicle     or        assigns      employees       to      operate         a    commercial           motor

                                                      10
    vehicle ." ) .              For purposes of t h e statute ,                       plaintiff ,          as a COL

    holder and Equ i pment Operator I I ,                                wh o operated h eavy equipment

    weighing at least 26 , 00 1 p o unds appr ox i mately five to six h o urs

    per work day ,               [DE #68 Dep . Da v is at 23 - 2 7 , 31] , i s an " e mp l o yee "

    wh o operates a commercia l motor vehicle , e mployed by an e mp l oyer .

    49       u. s .c.       §      31301(7) ;        49         u. s .c .      §   31 3 01(4)         (def i ning    a

    " c ommer c ial mo tor vehicle " as any mo t o r vehicle weighing at least

    2 6 , 001     p o unds ,         or     is      designed             to    transport         at      least      16

    passengers ,            or    is used to transp o rt hazardo us wast e) ; see also

    4 9 C. F . R.       §       40 . 3    (d e fining     "empl oy ee "            in c luding    "indi v ictuals

    currentl y          performing           safet y - s e n siti ve           fun c ti o ns     designated         in

    DOT agen c y regulations .                            •   If )   •




              The regul a ti o ns promulgated pursuant t o OTE TA are found in

    relevant part a t 49 C .F. R . Parts 40 (reg ul ating d r ug and alc o h o l

    scr e e n ing admi ni stratio n and proc e dures)                              and 382      (applying drug

    and alc o h o l         screening requireme n ts t o commercia l                             mot o r    vehi c le

    dri v ers and empl o yers)                . 3    Part 40 applies t o " safety - sensiti v e

    transp o rtati o n employees ," and Part 3 82 . 105 makes appli ca b l e Part

    40 ' s     pr ov isi o ns            addressing       alc o h o l         or   c o ntr o l l ed     substan c es


3 Part 40 provides " [t]his pa r t tells all parties who conduct drug and alcohol
tests required by Department of Transportation (DOT) agency regulations how to
conduct these tests and what procedures to use ." 49 C . F . R . § 40 . l(a) . It also
provides " (t] his p art concerns the activities of transpo r tation e mploye r s ,
safety- sensitive tr a nsportation employees (including self - employed individuals ,
contractors and vol u nteers as covered b y DOT agency regulat i ons) , and service
agents. "     49 C.F.R . § 40 . l( b ) . The second part of § 382 .1 05 provides " [t]he
provisions of part 40 of this title that address alcohol or controlled
substances testing are made applicable t o employers by this part . "         49 C . F . R .
§ 382 . 105 .

                                                                11
    testing.           49 C . F . R. § 38 2 . 1 0 5 .

            Plaintiff operated c ommercial mo tor vehicles appro x imatel y

    five to si x hours per day .                     [DE #68 Dep . Davis at 27) .                   Theref o re ,

    plaintiff ,         as an Equipment Operat o r                       II with the Co unty and by

    v irtue     of h o ld i ng       a     COL and being a                  " dri v er" 4 i n      co ntrol      of

    vehicles           c lassified          as      comme r c ial         motor       vehicles ,        was      an

    "empl o yee " and a "dri v er " in a " safety-sensiti v e function" 5                                        at

    t he time o f testing .                 See 4 9 C . F . R.       §    382 . 1 0 7 .

          The       regulations             require           random        al co h o l     and     co ntr o lled

    substance          t e sting ,       49      C . F . R.    §   382 .305(a ) ,         and     sp ec if y    the

    procedures            f or    su c h         t e sting ,       in c luding            requirements          f or

    randomi z ed and unann o unced testing.                              49 C . F . R . § 382 . 3 0 5(k ) (1 ) .

          Acc o rding        t o the affida v it o f                 Melanie Tur rise ,              t he   Human

    Res o urc e s      Direct o r        f or    Brunswick Co unty ,               random se l ec ti o n         in

    a c c o rdance with the regu l ations occ urred in this searc h .                                          " The

    Co unty does not select the ind i vidual or indiv i duals that are

    c ho s e n f o r     a random dr u g test on a particular da y ."                                   [ DE #6 8



4  A " driver " is " any person who operates a commercial motor vehicle . This
includes , but is not limited to : Full time , regula rl y employed drivers ; casual ,
intermittent or occasional drivers ; leased drivers and independent owner -
operator contractors . " 49 C. F . R. § 382 . 107 .
5 " Safety- sensitive function means all time from the time a driver begins to

work or is required to be in readiness to work until the time he/she is relieved
from wor k and al l respon sib ili ty for performing work . "      49 C . F . R . § 382.107 .
" Safety- sensitive functions shall incl ude : ... [a] 11 time , other than driving
time , in or upon any commercial motor vehicle except time spent resting in a
sleeper berth (a berth con f orming to the requ i rements of § 393 . 76 of this
subchapter) . " Id . Thus , " safety- sensi t ive " func t ions include " [a]ll time , in
or upon any commerc i al motor vehicle , ot h er than t i me spent resting in a sleeper
berth . " Id .

                                                              12
 Affidavit of Me l anie Turrise !6 ].                   " The third party administrator

 selected employees from an aggregate pool of COL holders of all

 employers        using   their     service            thr o ugh   the    use   of   a    rand om

 selection computer algorithm . "                  Id . !7 .

        Plaintiff contends the OTETA regulations do not apply to him

 as plaintiff was not engaged in " commerce" as defined in the

 regulations at 49 U.S.C . § 31301(2) (A)&(B) ,                          and therefore that

 plaintiff ' s     selection was based upon his                     race .      However ,    the

 court finds that the definitio n of "commerce "                             is satisfied by

 the work of plaintiff as a heavy equipment operator employed with

 OSD of     the    County as      the County was               involved in the           "trade ,

 traffic , and transportation - in the United States that affects

 trade , traffic , and transportation described in subclause (A ) of

 this    clause . " 6      49    U. S . C .   §        31301 (2) (B) .       Therefore ,     the

 requirements of OTETA apply .                    Further , while plaintiff alleges

 the    testing     was    not    random ,        he     has   brought       forth   no    facts

 supp o rting this allegation or disputing the affidavit cited by

 defendants .       Therefore ,      the court finds plaintiff was randomly

 selected f o r testing .

        Additionally ,     the OTETA regulations at 4 9 C . F . R.                   §    4 0 set



6 " Comme r ce " means " t r ade , t r affic , and transportation-- (A) in the jur isdiction

of the United States between a place in a State a n d a place outs i de that State
 (including a place o u tsi d e t h e United States) ; or (B) in the United States that
affects tr ade , tr aff i c , and transpo r tat i on descr i bed in s u bclause (A) ... . " 49
U. S . C . § 31301 (2) (A) & (B) .


                                                  13
out extensive protect i ons                   for the privacy ,              conduct of testing

and verification ,            preservation ,            notice ,      and post-test            review .

Among other things ,            the regulations require that each specimen

be sp l it , with testing conducted on one " split" of the specimen

and the other split being preserved for retesting if requested

by the employee .          49 C . F . R .     §§   40 . 3 ; 40 . 7l(b) .      A party receiving

a verified positive test has 72 hours from the time of notice to

request a test of the split specimen .                               49 C . F . R .    §   40 . 17l(a) .

Plaintiff was offered and specifically refused a                                       test of the

second split pr i or to his resignation .                            [ DE #66 at 6 citing DE

#68 Davis Dep . at 47 - 53] .

        Under Skinner and Von Raab , " random drug tests do not violate

the     Fourth Amendment in limited circumstances where                                     important

governmental         interests           outweigh         individuals '        expectations          of

privacy ."          Thomson    v.    Marsh ,        884    F . 2d    113 ,    114 - 15      (4th Cir .

1989) .       Similar l y ,   in Carroll v . City of Westminster ,                           233 F . 3d

208 ,   211    (4th Cir . 2000) ,           the Fourth Circuit cited the state ' s

compel l ing        interest        in      ensuring          that      armed         officers      who

"discharge duties fraught with such risks of injury to others

that even a momentary lapse of attention can have disastrous

consequences "        are not       suffering from impaired perceptions and

judgment       as    the   result        of    the      use    of    alcohol          or   control led

substances in upholding a drug screening of a police officer .



                                                   14
      In   the    instant           matter ,    as       in       Carroll ,    "the           government ' s

interests      are      not       just    legitimate ,              they      are        ' compelling .'"

Carroll , 233 F.3d at 2 11               (citing Von Raab , 489 U. S . at 670) .                          The

government has a compel li ng interest in ensuring that the judgment

of persons work in g in safety- sensitive f un ctions are not impaired

by illegal narcotics .

      Further ,        employees         such       as     plai n tiff        have        a     diminished

expectation       of    privacy        due     to    their         choice     to     participate             in

" regulated       industries , "             such         as       transportation                and      law

enforcement .          See    Skinner ,        489       U. S .    at   620       (the        government ' s

interest     in      safety       presents          special         needs     that        may        "j ustify

departures        from         the        usual           warrant           and          probable-cause

requirements ." ) .         COL     ho lders     are       part i cipants           in        just    such    a

closely regulated industry , one wh ere t he regulations in question

are   motivated        by     the     same     pub li c        safety       concerns           behind     the

regulations upheld in Skinner .

      Therefore ,       as the governmental interest                          in ensuring safety

among COL holders outweighs the individual ' s privacy interest in

the context of a random drug search pursuant to the requirements

of OTETA ,     the     search was         not    unreasonable ,             and the defendants '

motion for summary judgment on p l aintiff ' s Fourth Amendment claim

is GRANTED .




                                                    15
      B . § 1983 Claim for Violation of Fourteenth Amendment


      Plaintiff       claims   his   Fourteenth      Amendment    right    to    equal

protection was violated ,        arguing he was selected for controlled

substance testing on t h e basis of race ;               forced to resign on the

basis of race ; and fina l ly , was not reh i red beca u se of his race .

      i .     Standard of Review

      " To succeed on an equal protection claim ,                a plaintiff must

first demonstrate that he has been treated differently from others

with whom he is similarly situated and that the unequal treatment

was   the    result    of   intentional      or    purposeful    discrimination . "

Morrison v . Garraghty , 239 F . 3d 648 , 654            (4th Cir. 2001) .      " If he

makes this showing ,        ' the court proceeds to determine whether the

dispar i ty in treatment can be jus t ified under the requis i te level

of scr u tiny .'"     Veney v . Wyche , 293 F . 3d 726 , 731       (4th Cir. 2002)

(citing Morriso n, 239 F . 3d at 654) .

      ii .   Select i on for Drug Testing

      Plaintiff ,     as aforementioned ,         at the time of his selection

for drug testing , was an African - American male COL holder , employed

by the County as an Equipment Operator II .                  [DE #67 and DE #89] .

Plaintiff was randomly selected , as held supra , for the purpose of

drug testing as a requi r ement pursuant to OTETA as a COL holder .

Although plainti f f argues his se l ection was not "random ," he has

not   presented     evidence    to   support      this   assertio n.      Defendants


                                        16
utilized        a     third - party      administrator              to    conduct            random           drug

testing .           [DE #68 Affidavit of Melanie Turrise                          ~~    2,    3,       4] .     At

the time of plaintiff ' s selection ,                      the third-party administrator

was      Workforce         Integrity     Network          ("WIN " ) ,     which        used        a    random

selection computer algorithm for                        selection of employees                          from a

pool of COL holders .               Id . at     ~4 .      The selection process , by its

random nature , involved no direct selection of the employer other

than the employer submitting the names of COL holders to the third -

party administrator for use in the computer algorithm.                                                  Having

found the testing selection to be random, plaintiff cannot show he

was selected for testing based on his race .

         iii. McDonnell Douglas Framework

         An    employer        charged     with        discrimination              is        entitled           to

summary judgment if the plaintiff fails to establish a prima facie

case or fails to raise a factual dispute regarding the reasons the

employer proffers for the alleged discriminatory act .                                         See Henson

v.      Liggett      Group ,    Inc .,    61     F . 3d     270 ,        274    (4th         Cir .      1995) .

Furthermore ,         " the mere ex i stence of a                sci n tilla of evidence in

support of the p l aintiff ' s position [is] insufficient; there must

be      evidence      on    which   the    jury        could      reasonably            find           for     the

plaintiff ."          Id.    (citing E . E . O. C . v . Clay Printing Co .,                          955 F . 2d

936 ,    944   (4th Cir .       1992)       In Title VI I               cases ,    a plaintiff may

make     out    a    prima     f acie    case    by     proffering             direct        evidence           of

discrimination or indirect evidence                          " whose cumulative probative

                                                  17
force , apart from the presumptio n' s operation , wou l d suffice under

the controlling standard to support as a              reasonable probability

the inference t h at but for the plaintiff ' s             [protected status or

activity ],"      the   defendant   wou ld   not   h ave    taken   the    adverse

employment actio n.       Ho lmes v . Bevilacqua ,    794 F . 2d 142 ,    146   (4th

Cir .   1986) .    I n the abse n ce of such ev i dence ,     a plaintiff must

resort to the McDonnell Douglas Corp . v . Green , 41 1 U. S . 792 , 802-

805 (1973) , presumption framework .         Claims of discrimination under

§§   1981 and 1983 are analyzed under the same framework as claims

pursuant to Tit l e VII of the Civi l Rights Act of 1964.             Gairola v .

Va . Dept . of Gen. Servs ., 753 F . 2d 1281 , 1285 - 86 (4th Cir . 1985) ;

See St . Mary ' s Honor Center v . Hicks , 509 U. S . 502 , 506 n . l       (1993)

("Neither side challenges that proposition ,               and we shal l    assume

that t h e McDonne l l Douglas framewo r k is fu ll y applicable to racial-

discrimination -i n - employment c l a ims under 42 U. S . C . § 1983 ." ) .

        Under McDonnell Douglas , a p l aintiff faced with a motion for

summary judgment must first estab l ish a prima facie case of unfair

treatment by a preponderance of the evidence .             See St . Mary ' s Honor

Center v . Hicks , 509 U. S . 502 , 506 (1993) ; Henson , 61 F . 3d at 274 .

A prima f acie case requires plaintiff to show facts from which a

nexus can be inf erred between the alleged adverse action and the

plainti f f 's protected stat u s or co nduct .    Holder v . City of Ra l eigh ,

867 F . 2d 823 , 826 (4th Cir . 1989) . If the plainti ff estab l ishes a




                                       18
prima facie case , then an inference of discrimination arises .                                   See

Henson , 61 F . 3d at 274 .

      The defendant then can offer legit imat e ,                              nondiscriminatory

explanations for the allegedly discriminatory acts .                               See McDonnell

Douglas,       411    U.S .     at        802 .      The    employer ' s   burden     is   one     of

production,          not   of       persuasion ;        therefore ,      the    employer     is   not

required      to     prove      the       absence      of    discriminatory       motive .        See

Henson , 61 F . 3d at 274 -75.                    The p l aintiff then bears the " ultimate

burden of persuasion"                     and must      show by a        preponderance of the

evidence that the defendant ' s explanations are merely a pretext

for discrimination or otherwise are not worthy of credence .                                      Id .

at 275.       It is not enough for the plaintiff to merely prove the

falsity of the employer' s explanations .                          However , it is permissible

to infer the ultimate fact of discrimination from the falsity of

the employer's explanation .                      Reeves v . Sanderson Plumbing Products ,

Inc ., 530 U. S . 133 , 147 (2000) .

       iv .    Termination

      To      establish         a    prima         facie    case    of   race    discrimination ,

plaintiff must show                 (1)    he was a member of the protected class ,

(2)   he was performing his job satisfactori l y ,                         (3)   he suffered an

adverse employment action and (4) he was treated differently from

similarly situated employees outside the protected class . Coleman

v . Md. Court of Appeals , 626 F . 3d 187 , 190 (4th Cir . 2010)                           (citing

White v . BRI Waste Servs ., LLC , 375 F . 3d 288 , 295 (4th Cir . 2004)) .

                                                      19
       Plaintiff has           failed     to    state a        prima       facie    case .            Here ,

plaintiff was a member of the protected class and h e did suffer an

adverse employment action , namely being asked to resign in lieu of

termination .          However ,   he cannot show he was performing his job

satisfactorily , as his positive drug test puts his COL license in

jeopardy,     a    license       required        by     his    position .          Further ,           even

assuming     he   was     performing       his        j ob    satisfactorily ,           he    has      not

shown ,    as detailed below ,            that he was treated diff eren tl y from

similarly situated employees outside the protected class .

       Plaintiff contends that a white male employee was arrested

for possession of controlled substances and allowed to retire with

full      benefits      rather     than        being     terminated.               [DE    #1    <JI    2 6] .

However , that employee was n o t a COL holder worki ng in a "safet y -

sensitive" position. 7

       Second ,    plaintiff contends he was                     similarly situated to a

white male employee who was a mechanic with OSD who was found in

possession of cocaine at the wo rkplace and tested positive for

cocaine.          Plaintiff        contends        this        employee       was        allowed          to

participate       in    drug     treatment        and        return   to    work     at       his      same


7 The employee also had enough years of creditable service to qualify for
retirement .  [DE #67 'll 21] .  Although plaintiff contends he had over twenty
years of credible servi ce at the time of his termination , [DE #89 at 1 , 9] , he
also contends he was an 18-year Brunswick County employee , [DE #1 'lll6 and DE
#87 at 2 , 4 , 5 , 6 , 13 , 15 , 21 , 22] . Whether plaintiff was eligible for
retirement is disputed , but it is not a material issue of fact because plaintiff ,
as a COL holder operating h eavy equipment is not similar l y situated to the
county attorney , about whom no evidence has been presented that he was a COL
holder or working in a safety- sensitive function .


                                                 20
position and salary while plain t iff was terminated .                                   [DE #87 at

2 3] .     However ,     in addi t ion to t h ere being no ev i dence that th i s

particular employee was in a position requiring a COL , he is not

similarly         situated        to     plaintiff             because      the   evidence    shows

plaintiff had a previo u s h istory of DWI c h arges and at l east one

conviction and had already participated in at least one substance

abuse treatment program .

         Finally ,     p l aintif f     conte nds he was similar l y situated to a

white      male    who    was     employed       as      a     bui l ding    inspector    with    the

County ' s Code Enforcement Divis i on and was caugh t                             using cocaine

while " on - duty ," and additionally was d i scovered with cocaine in

his      county veh i cle .            [DE   # 8 7 at        2 3] .   Plaintiff     alleges      this

employee was permitted to enter drug treatment a second time and

return to work .            [DE #87 at 23 and DE # 68 Dep . Davis at 92 - 93] .

However , there i s no evidence that this employee was a COL holder ,

and therefore he is not " similarly situated " with plaintiff .

         Therefore , plaintiff h as not presented evidence that he was

treated differently from simi l ar l y situated individuals and has

failed to make a prima facie case .

         v.       Fai lur e to Re - hire


         To establish a prima face case of fa il ure to rehire , p l aintiff

must show " (1) he is a member of a protected group ;                              (2) he applied

for      the   position      in        question ;        (3)     he   was    qualified     for    the


                                                    21
position ;      and       ( 4)     he   was     rejected       for     the     position    under

circumstances             giving        rise     to      an    inference         of     unlawful

discrimination ."                Brown v .    McLean ,   159 F . 3d 898 ,       902   (4th Cir.

1998)     (citing McDonnell Douglas , 411 U. S. at 802 ; Alvarado v. Board

of Trustees of Montgomery Cmty . Coll . , 928 F . 2d 118 , 121 (4th Cir.

1991) ) .

         Plaintiff ,       as      an   African-American ,           was   a   member     of   the

protected class , he applied for the position in question , and was

qualified for the position .                   However ,      it is questionable whether

he has shown that he was rejected under circumstances giving rise

to an inference of unlawful discrimination as the facts show he

had been previously asked to resign because of a positive drug

test .      However , even assuming plaintiff can make out a prima facie

case , defendants have articulated a legitimate , non-discriminatory

reason for not rehiring plaintiff :                      defendants found plaintiff ' s

claim that he had tested positive for cocaine as the result of

exposure to second-hand smoke to be incredible , unreasonable , and

concerning ,        and they be l ieved the likeli h ood of d i shonesty and/or

denial      about    an    underlying drug             issue placed the          County in an

untenable position , particularly given that the positive test was

not plaintiff ' s first issue with substance abuse .                             [DE #66 at 16

and DE #68 Affidavit of Ann Hardy at                      ~~   3 , 4 , and 5) .

         Having offered a legitimate ,                 non - discriminatory reason ,           the

burden shifts back to plaintiff to show this reason is pretextual

                                                  22
for   a   discriminatory         reason.        Factors         to    consider      in terms    of

establishing pretext include facts as to the employer ' s treatment

of    employee      during      his    prior     term      of        employment ;    employer ' s

reaction ,     if      any ,     to    employee ' s         l egitimate         civil      rights

activities ;     and     employer ' s        general       policy        and    practice      with

respect to minority employment .                     McDonnell Douglas ,            411 U. S . at

804-05.      While the racial composition of the workforce is a factor

to consider in determining whether the employer uses exclusionary

practices ,    such considerations " may not be in and of themselves

controlling as to an individualized hiring decision, particularly

in the presence of an otherwise justifiable reason for refusing to

rehire . "    Id . at 805 n . 19 .

        As evidence of pretext , pla i ntiff argues that subsequent to

his   termination ,       all    of    the    OSD ' s    open        Equipment      Operator    II

positions ,    including plaintiff ' s former position , were filled by

less qualified white males hired from outside the Brunswick County

Government.         Plaintiff         also    alleges       there        has   never    been    an

African-American supervisor with OSD .                          [DE #87 at 24] .        Further ,

plaintiff argues while he was employed with OSD ,                              he was the only

African-American in the department .                     Id .     However , the facts also

show that plaintiff , an African-American male , was employed by the

County for many years and enjoyed high reviews and a merit raise

while     employed .      Plaintiff          makes      some     other     arguments     in    his

response that are not             supported by attached aff i davit                     or other

                                               23
supporting evidence before                     this    court . B     Furthermo re,              plaintiff

notes s ome of the inter v iew forms                     for the applicants record the

race and sex of the applicants , while o thers d o not.                             The inter v iew

sheets that recorded race and sex were marked for white race and

mal e   se x .        [DE    #87   at   49 ,    50].       However ,      there     has          been          no

explanation as to how or why such data was collected .                                   A review of

the sheets shows Mr . Davis is n o t listed on th o se interview sheets .

        The c o urt finds plaintiff has n o t                    stated a prima facie case

o f failure t o rehire , and even assuming he has stated a prima facie

case , defendants have articulated a legitimate , nondis c riminator y

reas o n for the decision not to rehire him , and plaintiff has failed

to show that reas o n was prete x tual for a discriminat o ry purp o se .

Therefore , plain t iff ' s failure to rehire claim fails .

        In   sum ,      defendant ' s      mo tion        f or     summary     judgment                as      to

plaintiff ' s§ 1983 claim for violation of t h e Fourteenth Amendment

is hereby GRANTED .

        C.       Violation of Procedural Due Process by Deprivation of
                 Liberty Interest

        In the prior order , the c o urt n o ted plaintiff , under a liberal

reading of the complaint , also appears to attempt to state a claim

for a depri v ation o f his liberty interest without due process in

violation        of    the    Fourteenth         Amendment .        [DE   #1   at    ':ll':ll   55 ,        58 ] .



8 The cour t i s refe r encing the statement s of Mr . Bur nest Hewett refe r enced in
the plaintiff ' s res p onse . Wh il e the res p onse r efe r ences an affi d avit , t here was
no such affidavit submi tted to the court .

                                                  24
Defendants move for summary judgment on all claims .                                Plaintiff has

presented      no     argument       or     evidence       to    support        such       a    claim ,

therefore ,         defendant ' s      motion        for    summary        judgment             as     to

plaintiff ' s procedural du e process clai m is GRANTED .


      D.      North Carolina Invasion of Privacy ; Negligent Training
              and   Supervision  against Defendant   Hardy ,  in  her
              individual capacity; North Carolina Wrongful Discharge

              i .      Sovereign Immunity with Regard to State Law Claims

      Defendants argue the state l aw claims are precluded by the

doctrine of sovereign immunity.                      [DE #66 at 21-22] .               "Under the

doctrine    of       sovereign      i mmunity ,      the   State    is   immune            from      suit

absent waiver of immunity ."                Meyer v . Walls , 347 N. C . 97 , 104, 489

S .E. 2d 880 , 884 (1997)        (citing Gammons v . N. C . Dep ' t of Human Res .,

344 N. C . 51 , 54 , 472 S . E . 2d 722 , 723 (1996)) .             However, plaintiff ' s

claims     are       against      Brunswick          County      and     Brunswick              County

officials.           Defendants      have    fai l ed to        show that           such       immunity

extends to the county and its officials .                       While plaintiff responds

with argument regarding governmental immun it y , defendant have not

raised such argument or shown how any immunity is applicable to

the defendants herein.              Therefore, defendants have not shown they

are entitled to immunity.

              ii .      Claim An alysis

      Defendants move            for      summary     judgment     on plaintiff ' s               North

Carolina    Invasion of Privacy claim ,                    [DE #1 at       '1['1[   71-76] ;      North


                                                25
Carol in a         Negl igent     Training        and        Supervision          claim     against

Defendant Hardy in her individual capacity ,                            [DE # 1 at '][<JI 77 - 81] ;

and North Carolina wrongful discharge claim ,                            [DE #1 at <JI'][ 19 , 23 ,

48] ,   as pled in the verified comp laint .                          However ,     plaintiff has

not     responded        with      additional          evidence        in     his     response       to

defendants ' motion for summary judgment on these state law claims.

Federal Rule of Civil Procedure 56(e) provides "[i]f a party fails

to properly support               an   assertion        of     fact    or    fails    to   properly

address       another party ' s          assertion       of    fact     as    required by         Rule

56 (c) ,     the    court may :                 ( 3)    grant    summary       judgment      if the

motion and supporting materials -                       including the facts considered

undisputed -          show that the movant is entitled to it."                              Fed .    R.

Civ . Pro. 56(e) (3)

        Plaintiff ' s         allegations        in      the     verified           complaint       are

insufficient to oppose summary j u dgment on these three claims as

the allegations are not based on personal knowledge but are rather

chiefly legal conclusions .

        As    to the        invasion of privacy ,             plaintiff alleges            the drug

test lacked reasonable suspicion .                      However , the court has already

thoroughly          addressed      the   applicability of              federa l      stat ut es     and

regulations            to       plaintiff ' s          position,            requiring       random ,

suspicionless searches , i . e ., drug tests .

        As to Negligent Supervision and Training , plaintiff alleges

Defendant Hardy breached h er duty "to exercise care in training

                                                 26
and supervising Defendants Lewis and Hol l is and ot h ers on excluding

race as a        factor                    in making tang i ble e mployment decisio n s .                                 11
                                                                                                                               [DE

#1    ~79].     As discussed supra , defendants did not select plaintiff

for testing for a race - based reason but rather randomly using a

computer        algorithm ;                      defendants                 terminated              plaintiff       for        his

positive drug test ; and defendants failed t o rehire plaintiff for

his positive drug test in what they considered was in the County ' s

best      interest .                       Plaintiff             has        brought          forth     no        other    facts

supporting this claims .

        Fi nally , p l aintiff alleges h is wrongful discharge was based

upon violations of the Controlled Substance Examination Regulation

Act     (" CSERA     11
                              )        and for     racially discriminatory reasons .                                     To the

extent plaintiff argues his wrongful disc h arge cla i m is based upon

violations of CSERA , the court notes that CSERA provides that drug

tests pursuant to 49 C . F . R.                                  §     382 of OTE TEA reg ul ations are not

subject to CSERA .                            See N.C . Gen . Stat .                 §   95 - 235      (" The provisions

of     th i s   Article                       shall        not       app l y    to       a     controlled          substance

examination                           required        by         the        United           States        Department           of

Transportation                           or      the         United            States           Nuclear           Regulatory

Commission .     11
                          )       •     Plaintiff ' s controlled substance examination was

required        by                the     United       States           Department             of    Transportation             as

provided for                          i n OT ETA for         COL holders .                    See discussion             supra .

Therefore ,          violations                       of    CSERA           cannot           serve    as     a    basis        for

plaintiff ' s wrongful te rm i n ation claim .                                               Further ,      the cour t         has

                                                                       27
already found p l aintiff has not shown racial discrimination in his

testing ,     termination ,         or    failure        to   be   rehired .       Therefore ,

plaintiff has not shown a claim for wrongful discharge in violation

of North Carolina public policy .

     Therefore ,       finding       that plaintiff has               failed to    set    forth

specific facts showing there is a genuine issue for trial on these

claims as required by Rule 5 6 ( e)                     of the Federal Rules of Civil

Procedure ,        defendants '          motion        for    summary     judgment       as   to

plaintiff ' s North Carolina claims is GRANTED .

                                          CONCLUSION

      For    the     foregoing      reasons ,          defendants '     Motion   for   Summary

Judgment ,     [DE    #64] ,   is    GRANTED .          Plaintiff ' s   motion    to   exclude

expert testimony of Reginald R . Hines , [DE #86] , is DENIED AS MOOT .

Defendants ' motion to strike plaintiff ' s response to the statement

of materials facts at DE #89 ,                [DE #90] ,       is DENIED .       The clerk is

directed to close this case .

      This    iinJ    day of March 2 019 .




 At Greenville , NC
#35




                                                  28
